Name: 82/655/EEC: Commission Decision of 10 September 1982 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive 72/159/EEC and Titles III and IV of Council Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  economic policy;  agricultural policy; NA
 Date Published: 1982-09-29

 Avis juridique important|31982D065582/655/EEC: Commission Decision of 10 September 1982 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive 72/159/EEC and Titles III and IV of Council Directive 75/268/EEC (Only the French text is authentic) Official Journal L 277 , 29/09/1982 P. 0019 - 0019*****COMMISSION DECISION of 10 September 1982 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive 72/159/EEC and Titles III and IV of Council Directive 75/268/EEC (Only the French text is authentic) (82/655/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), as last amended by Directive 80/666/EEC (4), and in particular Article 13 (3) thereof, Whereas on 10 June 1982 the Government of Luxembourg notified the following provisions: - the Grand-Ducal Regulation of 19 February 1982 amending the Grand-Ducal Regulation, as amended, of 30 March 1979 implementing the Law of 30 November 1978 to encourage the modernization of farming, - the Grand-Ducal Regulation of 6 May 1982 adapting to the new Community structural measures the Law of 30 November 1978 to encourage the modernization of farming, - the Grand-Ducal Regulation of 28 May 1982 laying down certain detailed rules for the implementation of the Grand-Ducal Regulation of 6 May 1982 adapting to the new Community structural measures the Law of 30 November 1978 to encourage the modernization of farming; Whereas, under Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, the Commission has to determine whether, having regard to the objectives of those Directives and to the need for a proper connection between the various measures, the draft provisions so notified comply with those Directives and thus satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC; Whereas the abovementioned Grand-Ducal Regulations of 19 February 1982, 6 May 1982 and 28 May 1982 are consistent with the aims and requirements of Directive 72/159/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ACCORDED THIS DECISION: Article 1 The provisions set out in the recitals hereto concerning the implementation in the Grand Duchy of Luxembourg of Directives 72/159/EEC and 75/268/EEC satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 10 September 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 197, 20. 7. 1981, p. 41. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 180, 14. 7. 1980, p. 34.